DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of amendment filed on 06/15/2022 after Final under the AFCP 2.0 in which claim 1 is currently amended while claims 6-10 have been canceled. By this amendment, claims 1-5 are still pending in the application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alexander P. Taousakis Reg. No. 75,257 on 06/21/2022.
The application has been amended as follows:  
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Figure 5 is missing labels for the three axis.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes to Figure 5.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-5 are allowed over the prior art of record.
Regarding claim 1, the prior art of record either taken alone or in combination thereof fails to teach or reasonably, in the claimed combination, “a method for setting a charging power limit of a battery when charging the battery…the method being part of a control strategy programmed into a module battery management system (MBMS), the method comprising: a reference charging power limit setting step of setting, via the MBMS, a referential predetermined charging power limit; a real-time charging power limit setting step of calculating, via the MBMS, a real- time charging power limit in real-time according to a real-time voltage of the battery and setting a real-time charging power limit of the battery; a charging power limit restoring step of restoring, via the MBMS, the real-time charging power limit set in the real-time charging power limit setting step to the referential predetermined charging power limit; and charging, via the MBMS, the battery based on the real-time charging power limit”.
Claims 2-5 depend either directly or indirectly from claim 1 and thus are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
USPAT 8,400,112 to Anderson discloses a method for managing power limits for a battery. The method includes the step of increasing a minimum operating state of charge after an initial power capability has decreased to the point where a predefined full discharge power is not available at an initial minimum operating state of charge. The increased minimum operating state of charge can be chosen such that the full discharge power is available. Furthermore the increased minimum state of charge may not be chosen to provide the full discharge power if the increased minimum state of charge is greater than a maximum low limit state of charge.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        June 21, 2022